  Case 1:19-cv-07299-PAE Document 64
                                  65 Filed 03/24/21
                                           03/25/21 Page 1 of 2




                                                           March 24, 2021

Via ECF

The Honorable Judge Paul A. Engelmayer,
    United States District Court Judge,
        U.S. District Court for the Southern District of New York,
            40 Foley Square,
                 New York, NY 10007.

              RE: Campanelli v. Flagstar Bancorp, Inc., No. 1:19-cv-07299-PAE

Dear Judge Engelmayer:

       Flagstar Bancorp, Inc. (“Flagstar”) and Joseph P. Campanelli write to inform the
Court that the parties have reached an agreement-in-principle to resolve the above-
captioned action. The parties are currently drafting the settlement papers, including
provisions for filing an application to the appropriate federal banking regulators for
permission to make the payments at issue in this matter as required by 12 C.F.R. Part 359.
(See Joint Letter dated Oct. 26, 2020, ECF No. 61 (describing regulatory requirements for
seeking permission to make golden parachute payments).)

        Accordingly, the Parties respectfully request that the Court stay all pending
deadlines, including the May 1, 2021 cut-off for fact discovery, for a period of 45 days,
while they complete the settlement papers and submit the application to the bank
regulators. (See Scheduling Order, ECF No. 63.) No party has previously sought to extend
the discovery deadlines. There have been two requests for extensions of time concerning
briefing on the motion to dismiss and one request for adjournment of a case conference in
this matter. (ECF Nos. 10, 26, 57.) The Court has granted each request. (ECF No. 11, 27,
58.)
Case 1:19-cv-07299-PAE Document 64
                                65 Filed 03/24/21
                                         03/25/21 Page 2 of 2




                                                                                   -2-

                                              Respectfully submitted,

/s/ Julia M. Jordan                            /s/ Martin F. Gaynor III                   f
Julia M. Jordan                               Martin F. Gaynor III
SULLIVAN & CROMWELL LLP                       HUNTON, ANDREWS, KURTH LLP
1700 New York Avenue, N.W., Suite 700         60 State Street, Suite 2400
Washington, D.C. 20006-5215                   Boston, MA 02109
(202) 956-7500                                (617) 648-2741
jordanjm@sullcrom.com                         mgaynor@HuntonAK.com

Jacob E. Cohen                                Jacob J. Struck
SULLIVAN & CROMWELL LLP                       HUNTON, ANDREWS, KURTH LLP
125 Broad Street                              60 State Street, Suite 2400
New York, New York 10004-2498                 Boston, MA 02109
(212) 558-4000                                (617) 648-2751
cohenja@sullcrom.com                          jstruck@HuntonAK.com

Counsel for Flagstar Bancorp, Inc.            Counsel for Joseph P. Campanelli




                The Court commends counsel on resolving this dispute. The Court today will
                issue a “60-day order” dismissing the case while giving counsel 60 days to move
                to reopen it if settlement is not finalized. SO ORDERED.

                                     
                               __________________________________
                                     PAUL A. ENGELMAYER
                                     United States District Judge
                                      3/25/2021
